Title: To John Adams from Bidé de Chavagnes, 10 December 1781
From: Chavagnes, Bidé de
To: Adams, John



a bord du royal loüis ce 10e. Xbre. 1781
Mon cher monsieur

L’interest que je prends a vous, a votre santé, a celle de votre chere famille est trop sincere et trop constant pour ne pas vous adresser de nouvelles lettres afin de vous en demander des nouvelles, et de vous reiterer les sentiments D’attachement que vous, les votres et vos compatriotes, avez si bien reussis a minspirer. Je vous ay ecrit a paris il y a quelques temps, vous navez pas vraysemblablement receu ma lettre, celle cy vous exprimera combien jay eté sensible aux evenements heureux et aux succés que vous venez Davoir sur le lord cornowallis. Recevez en mon compliment particulier. Si mr. de sartines, auquel j auray des obligations infinies toutte ma vie avoit resté au ministere, j aurois pu contribuer par moy même en commandant un vau. au moins une grosse fregatte au succés de ces belles et bonnes operations. Mais votre pauvre petit capitaine chavagnes ne peut obtenir ny commandements, ny congés pour aller a paris. Il vat dun vaisseau a un autre capne. en second. Je viens de quitter le bien aimé je suis sur le gros royal loüis pour aller je crois a cadix nous joindre aux espagnols. Une bonne paix, l’amerique bien a vous feroit bien mon bonheur et celuy de mde. de chavagnes, et encor mieux si j avois celuy de vous repasser a boston bien content, bien portant ainsi que votre chere et aimable petite famille je me fais un plaisir de me flatter que cela pourroit estre un jour. Je me porte bien par continuation et saisiray toujours les occasions, absent, comme present de vous assurer des sentiments du sincere et durable attachement avec lesquels jay lhonneur d estre Mon cher monsieur, Votre tres humble et tres obeissant serviteur

Bidé de chavagnes capne. des vaux. du roy


Mon adresse sera je crois a bord du dit vau. a cadix.
Mon souvenir et mes civilités a mrs. dena et taxter.

